ORDER PER CURIAM Raymond Hickman (“Appellant”) appeals from the trial court’s judgment, following a jury trial, convicting him of one count of second-degree murder, in violation of Section 565.021 (RSMo. 2000), and one count of armed criminal action, in violation of Section 571.015 (RSMo. 2000). Appellant was sentenced as a prior offender to concurrent terms of 25 years for the second-degree murder and 10 years for the armed criminal action. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order. The judgment is affirmed pursuant to Rule 30.25(b).